     Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :                Civil Action File No.
                                    :                4:18-cv-00244-WTM-JEG
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

           PLAINTIFF’S SPECIFICATION AND ITEMIZATION
     IN SUPPORT OF MOTION FOR ATTORNEY’S FEES AND COSTS

       Plaintiff respectfully submits her specification and itemization in support of

her request for attorneys’ fees and costs. As detailed below, Plaintiff seeks 22.2

hours at $450.00 an hour for a total $9,990.00 attorney’s fee, and $652.01 in costs

and expenses, for a total award of $10,642.01.

I.   PROCEDURAL BACKGROUND

        Plaintiff filed this action on October 10, 2018 alleging that Defendants failed

to pay her overtime wages for work she performed, in violation of the Fair Labor

Standards Act, 29 U.S.C. §§ 206 and 215 (“FLSA”). The parties pursued informal


                                         -1-
   Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 2 of 16




discovery, and after considerable negotiation, the parties reached a mutually

agreeable settlement amount to resolve this action.

       On January 8, 2019, the parties filed a Joint Motion to Approve Settlement

Agreement [Dkt. 13], the terms of which were in accordance with the 40%

Contingency Fee Agreement entered into between the Plaintiff and her counsel of

record. The Court denied the parties’ Joint Motion, but permitted the filing of a

revised Motion [Dkt. 15].

       Subsequently, on March 14, 2019, Defendants filed Defendants’ Motion to

Approve Settlement [Dkt. 16], utilizing the figures discussed between the parties

regarding Plaintiff’s outstanding wages and Plaintiff counsel’s attorney’s fees, but

not taking into account the terms of the fee agreement existing between Plaintiff and

Plaintiff’s counsel, as was taken into account and evidenced in the January 8, 2019

Joint Motion to Approve Settlement.         Plaintiff timely filed a Response to

Defendants’ Motion to Approve Settlement. [Dkt. 18]

       On April 1, 2019, this Court deferred its ruling in regard to approval of the

settlement pending Plaintiff’s provision of documentation supporting the calculation

of attorneys’ fees. Therefore, in compliance with the Court’s Order [Dkt. 19],

Plaintiff provides the following attorneys’ fees calculations, as indicated in the

Declaration of Larry A. Pankey (Exhibit A), lead counsel for Plaintiff, and in the


                                        -2-
      Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 3 of 16




the Declaration of Andrew Y. Coffman (Exhibit B), and the Declaration of Marcus

G. Keegan (Exhibit C).

II.      DISCUSSION

        When a plaintiff obtains a judgment for unpaid overtime, the FLSA provides

that "[t]he court in such action shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant,

and costs of the action." 29 U.S.C. § 216(b). While a fee award under this provision

is mandatory, the Court must exercise its discretion in determining the proper

amount. Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1542-43 (11th

Cir.1985).

        “The most useful starting point for determining the amount of a reasonable

fee is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The

product of these two numbers is referred to as the “lodestar.” Id.; Pennsylvania v.

Delaware Valley Citizens’ Council, 478 U.S. 546, 563 (1986). To assist its inquiry

into the reasonableness of hourly rates and time expended in pursuit of the result

obtained, a district court may take into account the twelve factors identified in

Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). Hensley,

461 U.S. at 434. However, the Supreme Court has been critical of the so-called


                                         -3-
    Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 4 of 16




Johnson factors to exclusion of the lodestar method because they provide “very little

actual guidance to district courts. Setting attorney's fees by reference to a series of

sometimes subjective factors placed unlimited discretion in trial judges and

produced disparate results.” Delaware Valley, 478 U.S. at 563 (1986). Instead,

district courts should consider that “[m]any of these factors usually are subsumed

within the initial calculation of hours reasonably expended at a reasonable hourly

rate.” Hensley, 461 U.S. at 434; Delaware Valley, 478 U.S. at 564-565. There is a

strong presumption that the lodestar method yields a fee sufficient to induce a

competent attorney to represent plaintiffs in meritorious civil rights cases. Perdue

v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010).

      Plaintiff seeks a fully compensatory fee based on achieving a judgment equal

to the maximum recovery allowed under the law, her lawyer’s experience and

reputation practicing in the area of civil rights and employment cases, the contingent

nature of his fees which introduces a level of risk in obtaining fees and causes a delay

in the payment of fees for work performed, the time and labor expended, and

customary fees paid or awarded for similar work. In this case, the Court should place

substantial weight on the results obtained, rather than the isolated tasks performed

during the litigation. “[T]he extent of a plaintiff's success is a crucial factor in

determining the proper amount of an award of attorney's fees ….” Hensley, 461 U.S.


                                         -4-
       Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 5 of 16




424, 440. The Eleventh Circuit summarized the importance of the overall result

obtained in litigation as follows:

         Where a plaintiff has obtained excellent results, his attorney should
         recover a fully compensatory fee. Normally this will encompass all
         hours reasonably expended on the litigation, and indeed in some cases
         of exceptional success an enhanced award may be justified. In these
         circumstances, the fee award should not be reduced simply because
         plaintiff failed to prevail on every contention in the lawsuit . . . . [T]he
         court’s rejection of, or failure to reach, certain grounds is not a
         sufficient reason for reducing a fee. The result is what matters.

U.S. v. Jones, 125 F.3d 1418, 1429-30 (11th Cir. 1997). Here, Plaintiff does not

seek any enhancement; her complete success entitles her to a fully compensable

fee.

         A.    Hourly Rates

         In accordance with the above principles, the Court must first determine the

reasonable applicable hourly rate for services rendered by experienced employment

litigation attorneys in Savannah. “A reasonable hourly rate is the prevailing market

rate in the relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Loranger v. Stierheim, 10 F.3d 776,

781 (11th Cir.1994); Norman v. Housing Authority of the City of Montgomery, 836

F.2d 1292, 1299 (11th Cir. 1988).

         In Blum v. Stenson, 465 U.S. 886 (1984), the Supreme Court outlined the

following standard:

                                            -5-
    Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 6 of 16




      In seeking some basis for a standard, courts properly have required
      prevailing attorneys to justify the reasonableness of the requested rate
      or rates. To inform and assist the court in the exercise of its discretion,
      the burden is on the fee applicant to produce satisfactory evidence - in
      addition to the attorney’s own affidavits - that the requested rates are in
      line with those prevailing in the community for similar services by
      lawyers of reasonably comparable skill, experience and reputation. A
      rate determined in this way is normally deemed to be reasonable, and
      is referred to - for convenience - as the prevailing market rate.

Id. at 896 n.11. Thus, the fee applicant should produce evidence regarding the

reasonableness of the hourly rate in addition to his or her own affidavit.” Norman,

836 F.2d at 1301. “[T]his circuit has recognized that a movant may meet his burden

by producing either direct evidence of rates charged under similar circumstances or

opinion evidence of reasonable rates.” Duckworth v. Whisenant, 97 F.3d 1393, 1396

(11th Cir. 1996); see also Norman, 836 F.2d at 1299 (satisfactory evidence includes

opinion evidence that the rates are reasonable).

             1. Declaration of Andrew Y. Coffman

      Here, the hourly rates requested are those rates actually charged to clients on

an hourly basis. As shown below, counsel’s hourly rate is in line with fees awarded

in similar cases to attorneys with reasonably comparable skills and is supported by

the opinion evidence of attorney Andrew Y. Coffman, an Atlanta attorney with

experience in litigating employment and civil rights cases and who has 26 plus years

of experience in settling cases and petitioning for attorney’s fees. Based on the facts


                                         -6-
    Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 7 of 16




and circumstances of this case, counsel’s experience and expertise, together with the

results obtained for his client, Plaintiff’s requested hourly rate of $450.00 an hour is

reasonable.

              2. Declaration of Marcus G. Keegan

      In addition, Plaintiff counsel’s hourly rate of $450.00 is in line with fees

awarded in similar cases to attorneys with reasonably comparable skills and is

supported by the opinion evidence of attorney Marcus G. Keegan, an Atlanta

attorney with prior experience in litigating employment and civil rights cases in

Savannah and who has experience in settling cases and petitioning for attorney’s

fees. Mr. Keegan was first certified as a mediator in 1999 in the State of Arizona.

In 2012, he obtained his second mediation certification in Georgia. Some of his

honors include being rated “AV” Preeminent by Martindale-Hubbell as well as being

selected by Super Lawyers. He is a member of the National Black Lawyers, Top

100 and has an AVVO rating of 10.0, superb. Additionally, he is a mentor with the

State Bar of Georgia and a frequent speaker at the various Labor & Employment

seminars throughout Georgia. Based on Mr. Keegan’s education and professional

experience, together with the results obtained for his client, Plaintiff’s requested

hourly rates are reasonable.




                                         -7-
    Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 8 of 16




      Since graduating from law school in 2002, Mr. Keegan has practiced in the

area of employment and civil rights litigation. He has acted as lead counsel in

numerous such cases (Keegan Decl. ¶¶ 2, 4). “My review of the itemized statement

of Mr. Pankey’s time and expenses incurred in this case revealed that his work is

adequately detailed and fairly describes the services rendered to Plaintiff. The

entries reflect conscientious and diligent representation, even in the absence of

contemporaneous payment, to give the client the best chance of winning.” Id., ¶ 10.

According to Mr. Keegan, the legal market for employment attorneys in Atlanta and

the record evidence amply supports Mr. Pankey’s requested hourly rate. (Keegan

Decl., ¶¶ 5-8.)

             3. Declaration of Larry A. Pankey

      Larry A. Pankey is a partner at Pankey & Horlock, LLC. He graduated from

Boston University School of Law in 1992 and has nearly 27 years of continuous

legal experience. He is licensed to practice law in all Georgia trial and appellate

courts, the Northern and Middle Districts of Georgia and the Eleventh Circuit Court

of Appeals. He is also admitted in Massachusetts and the District of Columbia. He

has focused his litigation practice in the areas of employment and civil rights law

since his admission to the Georgia Bar. (Pankey Decl. ¶¶ 3-4.) He has acted as lead




                                       -8-
    Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 9 of 16




counsel in hundreds of cases, and has acted as lead counsel in jury trials involving

employment disputes. Id. at ¶ 4.

      Previously, he taught law school at the John Marshall Law School in Atlanta,

Georgia. He taught such courses as employment discrimination, civil procedure,

constitutional law, ethics, and jurisprudence.      He has been selected to Super

Lawyers, Million Dollar Advocates Forum and is a member of the National Trial

Lawyers-Top 100. Id. at ¶ 4. Also, he has spoken at various State Bar of Georgia

CLE seminars and has mentored for the State Bar of Georgia Labor and Employment

Law Mentorship Academy. Mr. Pankey’s hourly rate for litigation clients who pay

on a monthly basis is $450.00 per hour. Id. at ¶ 5.

             4. Difficulty Finding a Savanna Firm to Represent Plaintiff

      The Court should expand the scope of hourly rates to the Atlanta area in as

much as Plaintiff was unable to find a local Savannah attorney to represent her

against the Defendants, a well-respected local Savannah law firm. Because she

feared retaliation, she was forced to find an Atlanta firm to represent her against the

Defendants. Id. at ¶ 12. The Court may award a non-local hourly rate if, and only

if, Plaintiffs demonstrate "a lack of attorneys practicing in [the Southern District]

who are willing and able to handle [their] claims." Cullens v. Ga. Dep't. of Transp.,

29 F.3d 1489, 1494 (11th Cir. 1994) (finding that the district court did not err by


                                         -9-
   Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 10 of 16




awarding Macon, Georgia rates because "plaintiffs did not meet their burden of

showing a lack of Macon lawyers willing or able to handle their individual claims").

Mr. Pankey has personally spoken to a longtime practicing employment attorney in

Savannah who states that she would not have filed a claim against Bignault & Carter,

either. (Pankey Decl. ¶ 13.)

      B.     Attorney Fee Awards in Similar Cases

       The Court may take judicial notice of other fee requests made and granted

in similar cases. Searcy v. Crim, 692 F.Supp. 1363, 1364 (N.D. Ga. 1988). In

Searcy, Judge Thrash awarded more than $173,000.00 in attorney’s fees to the

prevailing party despite there only being an unpaid overtime amount of $6,097.

Judge Thrash observed that the attorney’s fees award “is not remarkable in an

individual FLSA case.” Cain v. Almeco USA, No. 1:12-cv-03296.

      As for Mr. Pankey, he has over 27 years of experience practicing in the area

of employment discrimination and civil rights. In Cain v. Almeco USA, No. 1:12-

cv-03296, Judge Thrash awarded Amanda Farahany, a graduate of the John

Marshall Law School and admitted to practice since 1998, a $450.00 an hour rate

for her then 16 years of practice. Judge Thrash found that $450.00 an hour was

reasonable for an attorney admitted to the Georgia Bar since 1998 while practicing

in the metropolitan Atlanta area.


                                       - 10 -
   Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 11 of 16




             1. Lynch v. Equity Auto Loan, LLC: 4:10-CV-00058-WTM-GRS

      Previously in 2011 and in the Southern District, the Honorable William T.

Moore awarded Deidre Stephens-Jonson a $300.00 an hour rate in an FLSA case .

(See Lynch, Dkt. 22, 23.) At the time, Ms. Johnson had been practicing since 1997

and had 13 years of experience.

      The Court should take judicial notice that the similar rate of $450.00 per hour

for Larry A. Pankey, with 26 years of experience, as well as being a former Adjunct

Professor at the John Marshall Law School, is reasonable for an Atlanta attorney

asked to pursue an overtime action in the Savannah legal market, because of the

Plaintiff’s inability to find interested counsel. If not, Plaintiff’s Counsel requests that

the Court award an appropriate range between $300 to $450 an hour rate representing

the result obtained by Ms. Stephens-Johnson, in 2011 with her then 13 years of

experience versus Mr. Pankey’s 26 years of experience as of 2019.

      C.     Hours Expended for Services Rendered

      The Court should next consider whether the number of hours counsel devoted

to this case was reasonable. “[A]ll reasonable expenses and hours incurred in case

preparation, during the course of litigation, or as an aspect of settlement of the case

may be taxed as costs ….” ACLU of Georgia v. Barnes, 168 F.3d 423, 427 (11th Cir.

1999) (quoting Dowdell v. City of Apopka, 698 F.2d 1181, 1192 (11th Cir. 1983)).


                                          - 11 -
   Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 12 of 16




Counsel’s exercise of billing judgment is critical to support the presentation of

reasonable time. “Excessive, redundant, or otherwise unnecessary hours should be

excluded” from the hours claimed because such time would not be reasonably billed

to a paying client. Norman, 836 F.2d at 1301 (internal quotations omitted).

      The applicant must “maintain[] records to show the time spent on the different

claims, and set[] out with sufficient particularity the general subject matter of the

time expenditures so that the district court can assess the time claimed for each

activity.” Laube v. Allen, 506 F. Supp. 2d 969, 976 (M.D. Ala. 2007) (citing Barnes,

168 F.3d at 427).

      In the present case, counsel maintained billing records, emails and word

processing directories for this and all cases handled by his law firm. Time is entered

into a centralized billing system on a regular basis and assigned to particular matters.

(Pankey Decl. ¶ 6-8.) The results are detailed billing records showing all counsels’

time and activities since the inception of the case. (Pankey Decl., Attachment A.)

By necessity, some entries are not fully detailed, such as those regarding client

communications.      Only general information is provided to protect privileged

information.

      Counsel’s billing records and Declaration show that he has routinely exercised

billing judgment in this case. Counsel reduced his fee petition by 4.1 hours while


                                         - 12 -
   Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 13 of 16




exercising billing judgment to remove all work since the Court denied the initial

Joint Motion to Approve Settlement Agreement. All time after December 27, 2018

was reduced to a no charge with no time charged for filing this petition, research or

dealing with experts to support this petition.

        Counsel took care to staff the case conservatively, to avoid excessive billing

entries, and to eliminate time to avoid excessive or redundant time entries. (Keegan

Decl. ¶¶ 7-8; Coffman Decl. ¶¶ 10-11). Counsel also tracked Plaintiff’s expenses in

this case, which included filing fees and expenses of $652.01. (Pankey Decl. ¶ 9.)

According to counsel’s billing records and supporting Declarations, Plaintiff spent

22.2 hours at $450 an hour for a total of $9,990.00 in attorneys’ fees and $652.01 in

costs and expenses, for a total of $10,642.01.

 III.    CONCLUSION

        Based on the foregoing, the Court should award a total of $10,642.01 as fees

and costs in this action.



                                  (Signature on Next Page)




                                         - 13 -
Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 14 of 16




  Respectfully submitted this 12th day of April 2019.

                                  PANKEY & HORLOCK, LLC


                                  By: /s/ Larry A. Pankey            .
                                       Georgia Bar No. 560725
                                       Attorneys for Plaintiff
                                       1441 Dunwoody Village Parkway
                                       Suite 200
                                       Atlanta, Georgia 30338-4122
                                       Telephone: 770-670-6250
                                       Facsimile: 770-670-6249
                                       LPankey@PankeyHorlock.com




                                  - 14 -
   Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 15 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION




ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :                Civil Action File No.
                                    :                4:18-cv-00244-WTM-JEG
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed Plaintiff’s

Specification And Itemization In Support Of Motion For Attorney’s Fees And

Costs with the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to the following attorneys of record:

                                  Charles Herman
                              Charles Herman Law
                         Charles@CharlesHermanLaw.com
                             Attorneys for Defendants




                                        - 15 -
Case 4:18-cv-00244-WTM-CLR Document 20-1 Filed 04/12/19 Page 16 of 16




  Dated this 12th day of April 2019.

                                  PANKEY & HORLOCK, LLC


                                  By: /s/ Larry A. Pankey           .
                                       Georgia Bar No. 560725
                                       Attorneys for Plaintiff
                                       1441 Dunwoody Village Parkway
                                       Suite 200
                                       Atlanta, Georgia 30338-4122
                                       Telephone: 770-670-6250
                                       Facsimile: 770-670-6249
                                       LPankey@PankeyHorlock.com




                                  - 16 -
